DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Drawings
The drawings are objected to because in reference character 618, “anamaly” should be “anomaly”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
All paragraph numbers should have at least four digits, including leading zeroes.
In paragraph 4, “data that relates” should be “data that relate”.   Examiner notes that “data” is the plural of “datum” and that the specification contains multiple instances of the term “data” being used as singular, which will not be further enumerated here.  Examiner requests that all such instances be corrected.  For Applicant’s convenience, Examiner has attached a marked-up copy of the specification in parent application # 15/788,622 indicating where Applicant has made this error.
In paragraph 5, “provider for instance” should be “provider, for instance”.
In paragraph 16, “use the identified subset” should be “using the identified subset”.
In paragraphs 17 and 152, “two at least” should be “at least two”.
In paragraph 18, “whether received” should be “whether the received”.
In paragraph 68, “systems may take include” should be “systems include”.
In paragraph 69, “less of the pictured” should be “fewer of the pictured”.
In paragraph 81, “data in and later” should be “data and later”.
In paragraph 82, “fault codes, which is” should be “fault codes, which are”.
 In paragraph 113, “certain any unreliable” should be “certain unreliable”.
In paragraph 115, “database that permit” should be “database that permits”.
In paragraph 117, there is a superfluous space between “assets” and the period; “And asset” should be “Asset”.
In paragraph 131, “repairs etc.” should be “repairs, etc.”.
In paragraph 138, “Whereas, in” should be “In”.
In paragraph 139, “data and based” should be “data, and based”.
In paragraph 143, “examples functions” should be “example functions”.
In paragraph 147, “variable the set” should be “variable in the set”.
In paragraph 155, “And other” should be “Other”.
In paragraph 161, “that that” should be “that”.
In paragraph 171, “define observed” should be “define an observed”.
In paragraph 177, “include in observation” should be “included in observation”.
In paragraph 211, “To extent” should be “To the extent”.
Appropriate correction is required.
The abstract of the disclosure is objected to because “platform evaluate” should be “platform to evaluate”.  Correction is required.  See MPEP § 608.01(b).
The use of the terms WI-FI, BLUETOOTH, HADOOP, and FIREWIRE (paragraphs 56, 106), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the invalid value".  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends that claim 19 be amended to depend on claim 18, and for purposes of examination, it will be treated as though it depended on claim 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).
Claim 1
Step 1:  The claim recites a system comprising a processor, a non-transitory computer-readable medium, and program instructions; therefore, it falls into the statutory category of machines.
Step 2A Prong 1:  The claim recites, inter alia:
 [R]epresent[ing] the set of training data vectors in an observed inferential space that is defined by a given subset of the given set of variables and then transform[ing] the training data vectors from the observed inferential space to a transformed inferential space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting a subset of variables of training data to represent a subspace and then performing a transformation of the data into another space.
[T]ransform[ing] a given observation vector received from the given asset-related data source from the observed inferential space to the transformed inferential space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of performing a transformation of testing data into another space.
[P]erform[ing] a comparison in the transformed inferential space between the given observation vector and the set of training data vectors:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining what similarities and differences exist between the transformed training data and the transformed testing data.
[B]ased on the comparison, identify[ing] a subset of training data vectors that are closest to the given observation vector in the transformed inferential space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of defining a distance between data vectors and applying that definition to find a subset of training data vectors with a smallest distance to a given testing data vector.
77[Using] the identified subset of training data vectors to produce a predicted version of the given observation vector in the observed full space that has a valid value for each variable in the observed full space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of predicting what the testing data vector “should be” given the selected training vectors and ensuring that the vector contains only valid values under some definition of validity.
[Using] the predicted version of the given observation vector to determine whether an anomaly has occurred at the given asset:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining whether the predicted testing vector has values that are out of bounds relative to normal values produced by a machine to determine whether a failure has occurred therein.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim merely indicates that this mental process is to be performed in a system comprising a “network interface”, a “processor”, and a “non-transitory computer-readable medium”.  However, mere recitation that an otherwise mentally performable process is to be performed on a generic computer amounts to an instruction that the mental process be applied to a computer and does not suffice to integrate the mental process into a practical application.  See MPEP § 2106.05(f).  The remaining limitation, “obtain a set of training data vectors for a given asset-related data source, wherein the given asset-related data source outputs observation vectors related to asset operation, wherein the observation vectors output by the given asset-related data source comprise a given set of variables that defines an observed full coordinate space, and wherein each training data vector in the set of training data vectors is reflective of normal asset operation and includes a valid value for each variable in the observed full space”, merely recites the insignificant extra-solution activity of data gathering (albeit the gathering of a very specific type of data).  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The “obtain a set of training data vectors” limitation recited above amounts to the well-understood, routine, and conventional activity of receiving or transmitting data over a network.  See MPEP § 2106.05(d)(II); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  For the same reasons as noted above, the recitation of generic computer components like a network interface and a processor is not significantly more than the judicial exception.  As an ordered whole, the claim is directed to the transformation and inverse transformation of a multivariate data set related to a machine for the purpose of determining whether an anomaly has occurred at the machine.  Nothing in the claim provides significantly more than this.  As such, the claim is patent ineligible.

Claim 2
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “transform[ing] the given observation vector from the observed inferential space to the transformed inferential space in response to determining that the given observation vector has at least one variable with an invalid value.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of making a transformation of a vector from one space to another upon determining that the vector’s entries are not all valid.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 3
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites that “the given subset of the given set of variables that defines the observed inferential space comprises a subset of the given set of variables that excludes the at least one variable with the invalid value.”  This limitation merely places restrictions on the set of variables defining the observed inferential space and does not alter the mental nature of the underlying process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 4
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “represent[ing] the set of training data vectors in the observed inferential space and then transform[ing] the training data vectors from the observed inferential space in response to determining that the given observation vector has at least one variable with an invalid value.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of representing the data vectors in a lower-dimensional space making a transformation of the data vectors from this space to another upon determining that the vectors’ entries are not all valid.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 5
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “ transform[ing] the given observation vector from the observed inferential space to the transformed inferential space in accordance with a predefined policy to transform every observation vector received from the given asset-related data source from the observed inferential space to the transformed inferential space.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of repeating the transformation of the data vectors from one space to another for every data vector in the dataset according to a predefined set of rules.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 6
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “preselect[ing] the given subset of the given set of variables that defines the observed inferential space before receiving the given observation vector.”  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of choosing which subset of variables will define the subspace before receiving a testing vector.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 7
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[R]epresent[ing] the set of training data vectors in the 79observed inferential space and then transform[ing] the training data vectors from the observed inferential space before receiving the given observation vector: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of selecting a subset of data entries and performing a transformation on them prior to receiving a vector.
[W]hile transforming the training data vectors from the observed inferential space to the transformed inferential space, stor[ing] a representation of each training data vector in the transformed inferential space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of storing [possibly either mentally or by writing it down] a representation of transformed data vectors while performing the transformation.
[A]fter receiving the given observation vector, access[ing] the stored representation of each training data vector in the transformed inferential space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of accessing [possibly either by mental access or by visual inspection of a written entry] training vectors in a transformed space after receiving a testing vector.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 8
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[A]pply[ing] Principal Component Analysis (PCA) to the set of training data vectors in the observed inferential space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of applying PCA to the training data vectors; given a sufficiently small data set, it is feasible to perform PCA to the training set mentally or with pen and paper given elementary linear algebra knowledge.  Alternatively, this limitation could be analyzed as a mathematical concept.
[A]pply[ing] PCA to the given observation vector in the observed inferential space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of applying PCA to the testing data vector; given a sufficiently small data set, it is feasible to perform PCA to the testing vector mentally or with pen and paper given elementary linear algebra knowledge.  Alternatively, this limitation could be analyzed as a mathematical concept.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 9
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites that “the transformed inferential space comprises a number of dimensions that is equal to or less than a number of dimensions in the observed inferential space.”  This limitation merely places restrictions on the relative dimensionality of the transformed space and the observed space and does not negate the underlying mental nature of the process.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 10
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[I]n the transformed inferential space, determin[ing] a distance between the given observation vector and each training data vector in the set of training data vectors:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of defining a distance measure and using that definition to calculate the distance between the testing vector and each training vector.
[I]dentify[ing] the subset of training data vectors that are closest to the given observation vector based on the determined distances:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining which training vectors are closest to the testing vector under the given distance measure.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 11
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[R]epresent[ing] the identified subset of training data vectors in a transformed full space that corresponds to the observed full space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of creating a representation of a subset of training vectors in a transformed space.
[P]erform[ing] a regression analysis on the identified subset of training data vectors in the transformed full space to produce a predicted version of the given observation vector in the transformed full space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of forming a predicted version corresponding to a given vector by performing regression analysis of training vectors in the transformed space.  (Depending on the size of the training set, this operation could either be performed mentally or with pen and paper.)
[I]81inversely transform[ing] the predicted version of the given observation vector from the transformed full space to the observed full space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of performing an inverse transformation of a vector from the space to which it was transformed into the original space.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claim 12
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites, inter alia:
[R]epresent[ing] the subset of training data vectors in the observed full space: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of creating a representation of a subset of training vectors in a transformed space.
[P]erform[ing] a regression analysis on the identified subset of training data vectors in the observed full space to produce the predicted version of the given observation vector in the observed full space:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of forming a predicted version corresponding to a given vector by performing regression analysis of training vectors in the transformed space.  (Depending on the size of the training set, this operation could either be performed mentally or with pen and paper.)
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).

Claims 13-16
Step 1:  The claims recite a non-transitory computer-readable medium; therefore, the claims are directed to the statutory category of articles of manufacture.
Step 2A Prong 1:  The claims recite the same mental processes as in claims 1-3 and 5, respectively.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Unlike claim 1, claim 13 does not specifically recite any computer hardware other than the non-transitory computer-readable medium.  As before, mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).  Otherwise, the analysis at this step mirrors that of claims 1-3 and 5, respectively.
Step 2B:  The claim does not contain significantly more than the judicial exception.  Unlike claim 1, claim 13 does not specifically recite any computer hardware other than the non-transitory computer-readable medium.  As before, mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).  Otherwise, the analysis at this step mirrors that of claims 1-3 and 5, respectively.

Claims 17-20
Step 1:  The claims recite a method; therefore, they fall into the statutory category of processes.
Step 2A Prong 1:  The claims recite the same mental processes as in claims 1-3 and 5, respectively.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claims, unlike their system-claim counterparts, do not recite any computer hardware; rather, they merely make the perfunctory assertion that the method is “computer-implemented”.  As before, mere recitation that the judicial exception is to be performed by a generic computer does not meaningfully integrate the judicial exception into a practical application.  See MPEP § 2106.05(f).  Otherwise, the analysis at this step mirrors that of claims 1-3 and 5, respectively.
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claims, unlike their system-claim counterparts, do not recite any computer hardware; rather, they merely make the perfunctory assertion that the method is “computer-implemented”.  As before, mere recitation that the judicial exception is to be performed by a generic computer does not amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).  Otherwise, the analysis at this step mirrors that of claims 1-3 and 5, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-10, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Filev et al. (US 20070088550) (“Filev”) in view of Beymer et al. (US 20150170055) (“Beymer”).
Regarding claim 1, Filev discloses “[a] computing system comprising: …
at least one processor (output from a diagnostics engine is in communication with a decision support system (DSS); the DSS may include computers with preprogrammed algorithms configured to return certain outputs based on received information [suggesting that there is a processor to execute the algorithm] – Filev, paragraph 75); 
a non-transitory computer-readable medium (output from a diagnostics engine is in communication with a decision support system (DSS); the DSS may include computers with preprogrammed algorithms configured to return certain outputs based on received information [suggesting that there is a non-transitory computer-readable medium on which to store the algorithm] – Filev, paragraph 75); and 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor (output from a diagnostics engine is in communication with a decision support system (DSS); the DSS may include computers with preprogrammed algorithms configured to return certain outputs based on received information – Filev, paragraph 75) to cause the computing system to: 
obtain a [first] set of … data vectors for a given asset-related data source (data are collected related to operation of a machine, and some of the data are transformed into feature vectors in a first feature space – Filev, claim 1), wherein the given asset-related data source outputs observation vectors related to asset operation (after the data are collected, additional data are collected related to the operation of the machine, and at least some of those data are also transformed in the first feature space – Filev, claim 1), wherein the observation vectors output by the given asset-related data source comprise a given set of variables that defines an observed full coordinate space (after the data are collected, additional data are collected related to the operation of the machine, and at least some of those data are transformed into feature vectors [observation vectors] in the first feature space [full coordinate space] – Filev, claim 1), and wherein each [first] data vector in the set of [first] data vectors is reflective of normal asset operation (after the initial data are gathered but before the additional data are transformed into a feature vector [observation vector], the initial data are clustered based on similarity – Filev, claim 1; when an agent is being set up, it is not expected that all clusters will be seen; rather, the clusters will evolve over time and create new clusters, some of which may represent drastic faults [suggesting that the initial clusters, and hence the first data vectors that comprise them, are all indicative of normal operation] – id. at paragraph 13)…; 
represent the [first] set of … data vectors in an observed inferential space that is defined by a given subset of the given set of variables and then transform the [first] data vectors from the observed inferential space to a transformed inferential space (data related to at least some of the feature vectors are transformed in a first feature space, and at least some of the feature vectors are standardized in a standardized feature space [represented in an observed inferential space]; standardized feature vectors are then transformed into two-dimensional feature vectors in a two-dimensional feature space [transformed inferential space] – Filev, claim 1); 
transform a given observation vector received from the given asset-related data source from the observed inferential space to the transformed inferential space (additional data are collected related to the operation of the machine, and at least some of the feature vectors created therefrom [observation vector, possibly one in number] are standardized [represented in the observed inferential space] and then transformed into additional two-dimensional feature vectors in the two-dimensional feature space [transformed inferential space] – Filev, claim 1); 
perform a comparison in the transformed inferential space between the given observation vector and the set of [first] data vectors (at least some [possibly one] of the additional two-dimensional feature vectors is analyzed relative to a cluster formed by the initial two-dimensional feature vectors – Filev, claim 1); 
based on the comparison, identify a subset of [first] data vectors that are closest to the given observation vector in the transformed inferential space (once a new raw feature vector is received, the raw feature vector is standardized [mapped to the observed inferential space] and mapped to each of m existing clusters to produce m distinct images [in the transformed space] of the raw feature vector; the similarity between the new vector and each of the existing cluster centers of the 2-D clusters [first vectors; note that each set of vectors in the cluster [subset of first vectors] is represented by the cluster center] is calculated using the Mahalanobis distance – Filev, paragraphs 48-49; process is repeated with updated cluster parameters if the new reading follows the distribution of  one of the existing clusters – id. at paragraphs 52-54; if the similarity between the image vector and the closest cluster center is statistically significant, the new reading is assumed to follow the distribution associated with that cluster [subset of first vectors] – id. at paragraphs 49-52);  
77use the identified subset of [first] data vectors to produce a predicted version of the given observation vector (once a new raw feature vector is received, the raw feature vector is standardized [mapped to the observed inferential space] and mapped to each of m existing clusters to produce m distinct images [in the transformed space] of the raw feature vector; the similarity between the new vector and each of the existing cluster centers of the 2-D clusters [first vectors; note that each set of vectors in the cluster [subset of first vectors] is represented by the cluster center] is calculated using the Mahalanobis distance – Filev, paragraphs 48-49; process is repeated with updated cluster parameters if the new reading follows the distribution of  one of the existing clusters – id. at paragraphs 52-54; if the similarity between the image vector and the closest cluster center is statistically significant, the new reading is assumed to follow the distribution associated with that cluster [subset of first vectors] – id. at paragraphs 49-52 [i.e., the assignment of the new vector to an existing cluster is a prediction of which cluster/subset of first vectors the second vector falls into])…; and 
use the predicted version of the given observation vector to determine whether an anomaly has occurred at the given asset (analyzing the additional vectors relative to the vector cluster is performed to provide predictive maintenance information for the machine – Filev, claim 1; clusters will evolve over time to identify new operating modes that have not been initially observed, to include the creation of new clusters that represent new operating modes corresponding to drastic faults – id. at paragraph 13 [so the placement of the new vector into a “normal” cluster vs. a “fault” cluster determines whether an anomaly has occurred]).”
Filev appears not to disclose explicitly the further limitations of the claim.  However, Beymer discloses “a network interface (program code for carrying out operations of the invention may execute partly on the user’s computer and partly on a remote computer that may be connected to the user’s computer through any type of network [through a network interface] – Beymer, paragraph 77)….”
Beymer further discloses that “each training data vector in the set of training data vectors … includes a valid value for each variable in the observed full space (in a machine learning solution to compensate for data missing from training data, a missing value determination algorithm can be applied to determine values for missing similarities, and the determined values can then be used to generate completed modality kernels that can be used in training [so that after application of the missing value determination algorithm, each training data vector has a valid value for each variable in the space] – Beymer, paragraphs 42-44; see also Fig. 2, ref. chars. 208-212); … [and]
the identified subset of training data vectors [are used] to produce a predicted version of the given observation vector in the observed full space that has a valid value for each variable in the observed full space (output of training [with the training data vectors] can include a predictive model; predictive model can then classify additional data [observation vectors] based on feature values within the transformed feature space and corresponding modality kernels; additional data can have missing data that can be completed [i.e. given a valid value for each variable]; the output of the predictive model can include predicted labels for the data set [i.e., the result of application of the predictive model is a predicted vector of observations plus an assigned label, or a predicted version of the vector] – Beymer, paragraph 44; see also Fig. 2, esp. ref. chars. 216-24)….”
Filev and Beymer both relate to data transformation for machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Filev to predict an observation vector with all valid values in a full space using a set of training vectors, as disclosed by Beymer, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to perform accurate prediction over a complete data set even when the raw data are not necessarily complete or accurate.  See Bremer, paragraphs 19, 42-44.

	Claim 13 is a non-transitory computer-readable medium claim corresponding to system claim 1 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 17 is a method claim corresponding to system claim 1 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 2, Filev, as modified by Beymer, discloses that “the program instructions that are executable to cause the computing system to transform the given observation vector from the observed inferential space to the transformed inferential space comprise program instructions that are executable to cause the computing system to: 
transform the given observation vector from the observed inferential space to the transformed inferential space in response to determining that the given observation vector has at least one variable with an invalid value (trained predictive model can be used to classify additional data [observation vector] based upon feature values within a transformed feature space and corresponding modality kernels; the additional data can have missing [invalid] data, which can be completed according to various different methods – Beymer, paragraph 44; see also Fig. 2, ref. chars. 216-220 (showing that the additional data set with missing data can have their data set completed and that the resulting feature space can be transformed)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Filev to complete a data transformation of the observation vector in response to determining that it has an invalid value, as disclosed by Beymer, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the robustness of the model by ensuring that it functions properly even in the presence of incomplete, corrupt, or invalid data.  See Beymer, paragraphs 18-20.

Claim 14 is a non-transitory computer-readable medium claim corresponding to system claim 2 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 18 is a method claim corresponding to system claim 2 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 5, Filev, as modified by Beymer, discloses that “the program instructions that are executable to cause the computing system to transform the given observation vector from the observed inferential space to the transformed inferential space comprise program instructions that are executable to cause the computing system to: 
transform the given observation vector from the observed inferential space to the transformed inferential space in accordance with a predefined policy to transform every observation vector received from the given asset-related data source from the observed inferential space to the transformed inferential space (after standardizing at least some of the additional feature vectors, at least some [i.e., possibly all] of the additional standardized feature vectors are transformed into additional two-dimensional feature vectors in the two-dimensional feature space – Filev, claim 1; the two-dimensional feature space is of the first  two principal components – id. at paragraph 15; dimensionality reduction is accomplished with principal component analysis [predefined policy] – id. at paragraph 17).”

Claim 16 is a non-transitory computer-readable medium claim corresponding to system claim 5 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 20 is a method claim corresponding to system claim 5 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 6, Filev, as modified by Beymer, discloses “program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to preselect the given subset of the given set of variables that defines the observed inferential space before receiving the given observation vector (feature normalization occurs by, for each K-dimensional raw feature vector YR(k), standardizing to form a vector                         
                            Y
                            (
                            k
                            )
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    Y
                                                
                                                
                                                    i
                                                
                                                
                                                    R
                                                
                                            
                                            
                                                
                                                    k
                                                
                                            
                                            -
                                            
                                                
                                                    Y
                                                
                                                
                                                    i
                                                
                                                
                                                    *
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            σ
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            ,
                             
                            i
                            =
                            [
                            1
                            ,
                            K
                            ]
                        
                    , where Y* and σ are the vectors of the means and standard deviations of individual features – Filev, paragraph 35 [normalizing to find the entries of Y(k) = selecting the variables defining the observed inferential space; note that because the claim does not require that the subset in question be a proper subset, selecting every variable in the full space reads on the claim]; standardization [selection of the variables] occurs before receiving the additional feature vectors [observation vectors] – id. at claim 1).”

Regarding claim 7, Filev, as modified by Beymer, discloses that “the program instructions that are executable to cause the computing system to represent the set of [first] data vectors in the observed inferential space and then transform the [first] data vectors from the observed inferential space to a transformed inferential space comprise program instructions that are executable to cause the computing system to represent the set of [first] data vectors in the 79observed inferential space and then transform the [first] data vectors from the observed inferential space before receiving the given observation vector (after transforming the data into feature vectors in a feature space and standardizing and transforming the data, additional data are collected related to the machine operation and the additional data are transformed into additional feature vectors and standardized – Filev, claim 1; see also Fig. 3, ref. chars. 52, 56, 60 (showing that Mahalanobis distance calculations are performed on the second vector after updating clusters by placing the first transformed vectors therein)), and … the computing system further comprises program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to: 
while transforming the training data vectors from the observed inferential space to the transformed inferential space, store a representation of each [first] data vector in the transformed inferential space (feature normalization and dimension reduction occur in batch mode on the first set of feature vectors, and the feature vectors are standardized and their dimensions reduced [transformed] through PCA – Filev, paragraphs 35-36; clustering [storing of a representation] occurs based on similarity among the feature vectors – id. at paragraph 37 [since both data transformation and clustering of the first set occur in the same time frame whose line of demarcation is the moment of receipt of the second data vector, the storage/clustering of the first vectors occurs “while” the transformation is occurring]); and 
after receiving the given observation vector, access the stored representation of each [first] data vector in the transformed inferential space (after additional data are collected and they are transformed into additional feature vectors, standardized, and transformed, the additional two-dimensional [transformed] feature vectors are analyzed relative to at least one [possibly all] two-dimensional [transformed] vector cluster [i.e., the stored representation of the first vectors is accessed for comparative purposes] – Filev, claim 1).”

Regarding claim 8, Filev, as modified by Beymer, discloses that “the program instructions that are executable to cause the computing system to transform the set of [first] data vectors from the observed inferential space to a transformed inferential space comprise program instructions that are executable to cause the computing system to apply Principal Component Analysis (PCA) to the set of [first] data vectors in the observed inferential space (initial data related to operation of the machine are transformed into feature vectors, and after standardizing the feature vectors [into the observed inferential space], the standardized feature vectors are transformed into two-dimensional feature vectors in a two-dimensional feature space – Filev, claim 1; the dimensionality reduction is accomplished using PCA – id. at paragraph 17); and 
the program instructions that are executable to cause the computing system to transform the given observation vector from the observed inferential space to the transformed inferential space comprise program instructions that are executable to cause the computing system to apply PCA to the given observation vector in the observed inferential space (after transforming the initial data, additional data related to operation of the machine are transformed into feature vectors, and after standardizing the feature vectors [into the observed inferential space], the standardized feature vectors are transformed into two-dimensional feature vectors in a two-dimensional feature space – Filev, claim 1; the dimensionality reduction is accomplished using PCA – id. at paragraph 17).”

Regarding claim 9, Filev, as modified by Beymer, discloses that “the transformed inferential space comprises a number of dimensions that is equal to or less than a number of dimensions in the observed inferential space (PCA-based dimensionality reduction obtains 2-D images of feature vectors through a principal component transformation – Filev, paragraph 41; use of a K-D to 2-D transformation reduces dimensionality of the feature space, decreases the amount of insignificant information, and allows for visualization of the decision making process [i.e. K > 2] – id. at paragraph 15).” 

Regarding claim 10, Filev, as modified by Beymer, discloses that “the program instructions that are executable to cause the computing system to identify the subset of [first] data vectors that are closest to the given observation vector in the transformed inferential space comprise program instructions that are executable to cause the computing system to: 
in the transformed inferential space, determine a distance between the given observation vector and each [first] data vector in the set of [first] data vectors (once a new raw feature vector is received, the raw feature vector is standardized [mapped to the observed inferential space] and mapped to each of m existing clusters to produce m distinct images [in the transformed space] of the raw feature vector; the similarity between the new vector and each of the existing cluster centers of the 2-D clusters [first vectors; note that each set of vectors in the cluster [subset of first vectors] is represented by the cluster center] is calculated using the Mahalanobis distance – Filev, paragraphs 48-49; process is repeated with updated cluster parameters if the new reading follows the distribution of  one of the existing clusters – id. at paragraphs 52-54); and 
identify the subset of [first] data vectors that are closest to the given observation vector based on the determined distances (if the similarity between the image vector and the closest cluster center is statistically significant, the new reading is assumed to follow the distribution associated with that cluster [subset of first vectors] – Filev, paragraphs 49-52).”  

Claims 3-4, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Filev in view of Beymer and further in view of Maughan et al. (US 20170372232) (“Maughan”).
Regarding claim 3, Filev, as modified by Beymer and Maughan, discloses that “the given subset of the given set of variables that defines the observed inferential space comprises a subset of the given set of variables that excludes the at least one variable with the invalid value (quality analysis module processes data to detect a balance/distribution of label/target/dependent variables, missing values, or the like; missing [invalid] values in a label/target/dependent variable may not be used in supervised learning; quality analysis module may alert a user of how many of the values are missing, and the corrective action module may allow the user to exclude those observations for training [i.e., use only a subset of values defining the observed inferential space] – Maughan, paragraph 80).”
Filev, Beymer, and Maughan all relate to data transformations for machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Filev and Beymer to exclude invalid values in defining an observed inferential space, as disclosed by Maughan, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the accuracy of the underlying model by ensuring that the underlying dataset used to train it does not contain mistakes.  See Maughan, paragraph 3.

Claim 15 is a non-transitory computer-readable medium claim corresponding to system claim 3 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 19 is a method claim corresponding to system claim 3 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 4, Filev, as modified by Maughan and Beymer, discloses that “the program instructions that are executable to cause the computing system to represent the set of training data vectors in the observed inferential space and then transform the training data vectors from the observed inferential space to a transformed inferential space comprise program instructions that are executable to cause the computing system to:  
78represent the set of training data vectors in the observed inferential space and then transform the training data vectors from the observed inferential space in response to determining that the given observation vector has at least one variable with an invalid value (predictive model can be designed to classify additional data [observation vectors] based on feature values within a transformed feature space and modality kernels; additional data can have missing data [invalid values] that can be completed; output of model can include assigned labels for data set – Beymer, paragraph 44; in training the model, a data set with missing data values [in an observed inferential space] can be used to train learning machines, such as an SVM; this process can include transforming the data set to a multidimensional feature space thereby to generate modality kernels – id. at paragraph 40;  learning machine training process can be iterative [i.e. can continue in response to receiving observation vectors with invalid values] – id. at paragraph 45).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Filev and Maughan to transform the training data after receiving an observation vector with an invalid value, as disclosed by Beymer, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the accuracy of the model by ensuring that the training data used represent the same feature space as used in the observation vectors.  See Beymer, paragraphs 40-44 (additional data can be classified based on feature values within a transformed feature space, where the training data are also transformed in response to incompleteness in the training data).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Filev in view of Beymer and further in view of Golovin et al. (US 20200167691) (“Golovin”).
Regarding claim 11, neither Filev nor Beymer appears to disclose explicitly the further limitations of the claim.  However, Golovin discloses “the program instructions that are executable to cause the computing system to use the identified subset of training data vectors to produce the predicted version of the given observation vector in the observed full space that has a valid value for each variable in the observed full space comprise program instructions that are executable to cause the computing system to: 
represent the identified subset of training data vectors in a transformed full space that corresponds to the observed full space (in predicting the final objective value of the mean value of a partial performance curve for a test data point of a model, the prediction can be accomplished by regressing over transformed data and inverse-transforming the regressed value; the transformation φ of each performance curve c [in an observed full space] is given by                         
                            φ
                            
                                
                                    c
                                
                            
                            =
                            c
                            -
                            1
                            (
                            
                                
                                    1
                                
                                
                                    T
                                
                            
                            
                                
                                    ∑
                                    
                                        t
                                        =
                                        1
                                    
                                    
                                        T
                                    
                                
                                
                                    c
                                    
                                        
                                            t
                                        
                                    
                                
                            
                            )
                        
                     [thereby producing the transformed full space] – Golovin, paragraphs 229-230); 
perform a regression analysis on the identified subset of training data vectors in the transformed full space to produce a predicted version of the given observation vector in the transformed full space (in predicting the final objective value of the mean value of a partial performance curve for a test data point of a model, the prediction can be accomplished by regressing over transformed data and inverse-transforming the regressed value; upon calculating the transformed data                         
                            {
                            
                                
                                    φ
                                    (
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                    )
                                    }
                                
                                
                                    i
                                    ≥
                                    0
                                
                            
                        
                    , Gaussian process regression can be performed on adjusted data                         
                            {
                            
                                
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    φ
                                    (
                                    
                                        
                                            c
                                        
                                        
                                            i
                                        
                                    
                                    )
                                    )
                                    }
                                
                                
                                    i
                                    ≥
                                    0
                                
                            
                        
                     [subset of training vectors], where the label is the last point on the performance curve; given a posterior prediction of label y* [predicted version of observation vector in transformed space] for an adjusted test point, then y* + α(c*) is ultimately predicted, where α is the adjustment of c relative to φ – Golovin, paragraphs 230-32); [and]
81inversely transform the predicted version of the given observation vector from the transformed full space to the observed full space (in predicting the final objective value of the mean value of a partial performance curve for a test data point of a model, the prediction can be accomplished by regressing over transformed data and inverse-transforming the regressed value [back to the observed full space]; given a posterior prediction of label y* for an adjusted test point, then y* + α(c*) [predicted version of observation vector in observed space] is ultimately predicted, where α is the adjustment of c relative to φ – Golovin, paragraphs 230-32).”
Filev, Beymer, and Golovin all relate to data transformations for machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Filev and Beymer to predict an observation vector by transforming the training set, performing regression analysis to generate the transformed observation vector, and inversely transforming the observation vector, as disclosed by Golovin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would put a training dataset on which regression cannot necessarily be performed efficiently in better form for regression.  See Golovin, paragraphs 229-32.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Filev in view of Beymer and further in view of Yates et al. (US 20190102693) (“Yates”).
Regarding claim 12, Filev, as modified by Beymer and Yates, discloses that “the program instructions that are executable to cause the computing system to use the identified subset of one or more training data vectors to produce the predicted version of the given observation vector comprise program instructions that are executable to cause the computing system to: 
represent the subset of training data vectors in the observed full space (model training module may withhold portions of a training dataset and train a machine learning model on subsets of the training dataset [in an observed full space] – Yates, paragraph 50); and 
perform a regression analysis on the identified subset of training data vectors in the observed full space (model training module may withhold portions of a training dataset and train a machine learning model on subsets of the training dataset [in an observed full space]; machine learning techniques that can be used to train the machine learning model include regression algorithms – Yates, paragraph 50) to produce the predicted version of the given observation vector in the observed full space (model evaluation module evaluates the performance of the trained machine learning models; model evaluation model may receive evaluation [observation] data and applies the examples in the evaluation data and determines the performance of the machine learning model – Yates, paragraphs 52-53; see also Fig. 2).”
Filev, Beymer, and Yates all relate to data transformations for machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Filev and Beymer to make the prediction of the observation vector by performing regression analysis in the full space, as disclosed by Yates, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the efficiency of training relative to a system in which the entire set of training data vectors is used to train the model.  See Yates, paragraph 50.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9, 13-14, and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, 11-12, and 15-16 of U.S. Patent No. 11,232,371 (“reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims in question are found in their counterparts in the reference patent.  A comparison chart of the claims follows.  To the extent that the claims are not identical, Examiner has highlighted the limitations of the reference patent’s claims that correspond to limitations in the instant application’s claims.
Instant Application
Reference Patent
1.  A computing system comprising: 
a network interface; 
at least one processor; 
a non-transitory computer-readable medium; and 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to: 
obtain a set of training data vectors for a given asset-related data source, wherein the given asset-related data source outputs observation vectors related to asset operation, wherein the observation vectors output by the given asset-related data source comprise a given set of variables that defines an observed full coordinate space, and wherein each training data vector in the set of training data vectors is reflective of normal asset operation and includes a valid value for each variable in the observed full space; 
represent the set of training data vectors in an observed inferential space that is defined by a given subset of the given set of variables and then transform the training data vectors from the observed inferential space to a transformed inferential space; 
transform a given observation vector received from the given asset-related data source from the observed inferential space to the transformed inferential space; 
perform a comparison in the transformed inferential space between the given observation vector and the set of training data vectors; 
based on the comparison, identify a subset of training data vectors that are closest to the given observation vector in the transformed inferential space; 
use the identified subset of training data vectors to produce a predicted version of the given observation vector in the observed full space that has a valid value for each variable in the observed full space; and 
use the predicted version of the given observation vector to determine whether an anomaly has occurred at the given asset.
1.  A computing system comprising: 
a network interface; 
at least one processor; 
a non-transitory computer-readable medium; and 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to: 
obtain a set of training data vectors for a given asset-related data source, wherein the given asset-related data source outputs observation vectors related to asset operation, wherein the observation vectors output by the given asset-related data source comprise a given set of variables that defines an observed full space, and wherein each training data vector in the set of training data vectors is reflective of normal asset operation and includes a valid value for each variable in the observed full space; 
represent the set of training data vectors in an observed inferential space that is defined by a given subset of the given set of variables and apply a component analysis technique to the set of training data vectors as represented in the observed inferential space in order to define a transformed inferential space that corresponds to the observed inferential space; 
receive a given observation vector from the given asset-related data source, wherein the given observation vector includes at least one variable that is included in the observed full space but excluded from the observed inferential space due to the at least one variable either (i) having an invalid value or (ii) having a known interrelationship with one or more other variables included in the given observation vector; 
represent the given observation vector received from the given asset-related data source in the observed inferential space and then transform the given observation vector from the observed inferential space to the transformed inferential space that was defined by applying the component analysis technique to the set of training vectors; 
perform a comparison between the given observation vector as represented in the transformed inferential space and the set of training data vectors as represented in the transformed inferential space; 
based on the comparison, identify a subset of training data vectors that are closest to the given observation vector in the transformed inferential space; 
produce a predicted version of the given observation vector in the observed full space that has a valid value for each variable in the observed full space by: 
obtaining respective representations of the identified subset of training data vectors in a transformed full space corresponding to the observed full space that is defined by applying the component analysis technique to the set of training data vectors as represented in the observed full space; 
using a machine learning process to perform a nonparametric regression analysis on the respective representations of identified subset of training data vectors in the transformed full space that produces a predicted version of the given observation vector in the transformed full space; and 
inversely transforming the predicted version of the given observation vector from the transformed full space to the observed full space, wherein the predicted version of the given observation vector includes a predicted value for each variable in the observed full space; and 
use the predicted version of the given observation vector in the observed full space to determine whether an anomaly has occurred at the given asset.
2.  The computing system of claim 1, wherein the program instructions that are executable to cause the computing system to transform the given observation vector from the observed inferential space to the transformed inferential space comprise program instructions that are executable to cause the computing system to: 
transform the given observation vector from the observed inferential space to the transformed inferential space in response to determining that the given observation vector has at least one variable with an invalid value.
2.  The computing system of claim 1, wherein the program instructions that are executable to cause the computing system to represent the given observation vector in the observed inferential space and then transform the given observation vector from the observed inferential space to the transformed inferential space comprise program instructions that are executable to cause the computing system to: 
represent the given observation vector in the observed inferential space and then transform the given observation vector from the observed inferential space to the transformed inferential space in response to determining that the given observation vector has the at least one variable with the invalid value.
9.  The computing system of claim 1, wherein the transformed inferential space comprises a number of dimensions that is equal to or less than a number of dimensions in the observed inferential space.
9.  The computing system of claim 1, wherein the transformed inferential space comprises a number of dimensions that is equal to or less than a number of dimensions in the observed inferential space.
13.  A non-transitory computer-readable medium having instructions stored thereon that are executable to cause a computing system to: 
obtain a set of training data vectors for a given asset-related data source, wherein the given asset-related data source outputs observation vectors related to asset operation, wherein the observation vectors output by the given asset-related data source comprise a given set of variables that defines an observed full coordinate space, and wherein each training data vector in the set of training data vectors is reflective of normal asset operation and includes a valid value for each variable in the observed full space; 
represent the set of training data vectors in an observed inferential space that is defined by a given subset of the given set of variables and then transform the training data vectors from the observed inferential space to a transformed inferential space; 
transform a given observation vector received from the given asset-related data source from the observed inferential space to the transformed inferential space; 
perform a comparison in the transformed inferential space between the given observation vector and the set of training data vectors; 
based on the comparison, identify a subset of training data vectors that are closest to the given observation vector in the transformed inferential space; 
use the identified subset of training data vectors to produce a predicted version of the given observation vector in the observed full space that has a valid value for each variable in the observed full space; and 
use the predicted version of the given observation vector to determine whether an anomaly has occurred at the given asset.
11.  A computing system comprising: 
a network interface;
at least one processor; and 
a non-transitory computer-readable medium having program instructions stored thereon that are executable to cause the computing system to: 
obtain a set of training data vectors for a given asset-related data source, wherein the given asset-related data source outputs observation vectors related to asset operation, wherein the observation vectors output by the given asset-related data source comprise a given set of variables that defines an observed full space, and wherein each training data vector in the set of training data vectors is reflective of normal asset operation and includes a valid value for each variable in the observed full space; 
represent the set of training data vectors in an observed inferential space that is defined by a given subset of the given set of variables and then apply a component analysis technique to the set of training data vectors as represented in the observed inferential space in order to define a transformed inferential space that corresponds to the observed inferential space; 
receive a given observation vector from the given asset-related data source, wherein the given observation vector includes at least one variable that is included in the observed full space but excluded from the observed inferential space due to the at least one variable either (i) having an invalid value or (ii) having a known interrelationship with one or more other variables included in the given observation vector; 
represent the given observation vector received from the given asset-related data source in the observed inferential space and then transform the given observation vector from the observed inferential space to the transformed inferential space that was defined by applying the component analysis technique to the set of training vectors; 
perform a comparison between the given observation vector as represented in the transformed inferential space and the set of training data vectors as represented in the transformed inferential space; 
based on the comparison, identify a subset of training data vectors that are closest to the given observation vector in the transformed inferential space; 
produce a predicted version of the given observation vector in the observed full space that has a valid value for each variable in the observed full space by: 
obtaining respective representations of the identified subset of training data vectors in the observed full space; and 
using a machine learning process to perform a nonparametric regression analysis on the respective representations of the identified subset of training data vectors in the observed full space that produces the predicted version of the given observation vector in the observed full space, wherein the predicted version of the given observation vector includes a predicted value for each variable in the observed full space; and 
use the predicted version of the given observation vector in the observed full space to determine whether an anomaly has occurred at the given asset.
14.  The non-transitory computer-readable medium of claim 13, wherein the program instructions that are executable to cause the computing system to transform the given observation vector from the observed inferential space to the transformed inferential space comprise program instructions that are executable to cause the computing system to: 
transform the given observation vector from the observed inferential space to the transformed inferential space in response to determining that the given observation vector has at least one variable with an invalid value.
12.  The computing system of claim 11, wherein the program instructions that are executable to cause the computing system to represent the given observation vector in the observed inferential space and then transform the given observation vector from the observed inferential space to the transformed inferential space comprise program instructions that are executable to cause the computing system to: 
represent the given observation vector in the observed inferential space and then transform the given observation vector from the observed inferential space to the transformed inferential space in response to determining that the given observation vector has the at least one variable with the invalid value.
17.  A computer-implemented method comprising: 
obtaining a set of training data vectors for a given asset-related data source, wherein the given asset-related data source outputs observation vectors related to asset operation, wherein the observation vectors output by the given asset-related data source comprise a given set of variables that defines an observed full coordinate space, and wherein each training data vector in the set of training data vectors is reflective of normal asset operation and includes a valid value for each variable in the observed full space; 
representing the set of training data vectors in an observed inferential space that is defined by a given subset of the given set of variables and then transforming the training data vectors from the observed inferential space to a transformed inferential space; 
transforming a given observation vector received from the given asset-related data source from the observed inferential space to the transformed inferential space; 
performing a comparison in the transformed inferential space between the given observation vector and the set of training data vectors; 
based on the comparison, identifying a subset of training data vectors that are closest to the given observation vector in the transformed inferential space; 
using the identified subset of training data vectors to produce a predicted version of the given observation vector in the observed full space that has a valid value for each variable in the observed full space; and 
using the predicted version of the given observation vector to determine whether an anomaly has occurred at the given asset.
15.  A computer-implemented method comprising: 
obtaining a set of training data vectors for a given asset-related data source, wherein the given asset-related data source outputs observation vectors related to asset operation, wherein the observation vectors output by the given asset-related data source comprise a given set of variables that defines an observed full space, and wherein each training data vector in the set of training data vectors is reflective of normal asset operation and includes a valid value for each variable in the observed full space; 
representing the set of training data vectors in an observed inferential space that is defined by a given subset of the given set of variables and then applying a component analysis technique to the set of training data vectors as represented in the observed inferential space in order to define a transformed inferential space that corresponds to the observed inferential space; 
receiving a given observation vector from the given asset-related data source, wherein the given observation vector includes at least one variable that is included in the observed full space but excluded from the observed inferential space due to the at least one variable either (i) having an invalid value or (ii) having a known interrelationship with one or more other variables included in the given observation vector; 
representing the given observation vector received from the given asset-related data source in the observed inferential space and then transforming the given observation vector from the observed inferential space to the transformed inferential space that was defined by applying the component analysis technique to the set of training vectors; 
performing a comparison between the given observation vector as represented in the transformed inferential space and the set of training data vectors as represented in the transformed inferential space; 
based on the comparison, identifying a subset of training data vectors that are closest to the given observation vector in the transformed inferential space; 
producing a predicted version of the given observation vector in the observed full space that has a valid value for each variable in the observed full space by: 
obtaining respective representations of the identified subset of training data vectors in a transformed full space corresponding to the observed full space that is defined by applying the component analysis technique to the set of training data vectors as represented in the observed full space; 
using a machine learning process to perform a nonparametric regression analysis on the respective representations of identified subset of training data vectors in the transformed full space that produces a predicted version of the given observation vector in the transformed full space; and 
inversely transforming the predicted version of the given observation vector from the transformed full space to the observed full space, wherein the predicted version of the given observation vector includes a predicted value for each variable in the observed full space; and 
using the predicted version of the given observation vector in the observed full space to determine whether an anomaly has occurred at the given asset.
18.  The computer-implemented method of claim 17, wherein transforming the given observation vector from the observed inferential space to the transformed inferential space comprises: 
transforming the given observation vector from the observed inferential space to the transformed inferential space in response to determining that the given observation vector has at least one variable with an invalid value.
16.  The computer-implemented method of claim 15, wherein representing the given observation vector in the observed inferential space and then transforming the given observation vector from the observed inferential space to the transformed inferential space comprises: 
representing the given observation vector in the observed inferential space and then transforming the given observation vector from the observed inferential space to the transformed inferential space in response to determining that the given observation vector has at least one variable with an invalid value.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN C VAUGHN/             Examiner, Art Unit 2125     

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125